Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2018/0282649) and Nagakari et al. (US 2010/0105590 A1)
Regarding claims 1-8, Kaneko teaches a refrigerator machine oil, see abstract. The composition contains a base oil which is an ester of a dihydric alcohol. See POE 1 table 2 under p 125.  For molecular formula see table 1 over p 110. The fatty acid is branched. The calculated nonpolar index (calculated according to the formula provided in the specification of the instant application) is about 25.  The KV at 40°C is 3.95 cSt.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The lubricant composition can contain other additives known in the art, see p 95.
This includes antiwear/extreme pressure agents that are phosphate esters, see p 97.
Kaneko does not specifically state the use of the phosphorous antiwear additive of Markush structure 1 of claim 1.
Nagakari teaches a hydraulic oil, see abstract. A refrigerator oil is a type of hydraulic oil. The oil contains an additive exactly matching Markush structure 1 of claim 1. See p 54-57, in particular 57. This is used in the amount of 0.01% to 2% of the composition, see p 46. This is an antiwear agent. Other phosphoric antiwear additives may be used, see p 46-51.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the antiwear compound(s) of Nagakari in the invention of Kaneko. Kaneko already teaches use of additives known in the art and phosphate esters and the antiwear agent of Nagakari is an effective antiwear agent for a hydraulic oil/refrigerator oil composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771